Citation Nr: 0403647	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease as secondary to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The Board notes that while the RO has adjudicated the 
veteran's claim on a de novo basis, the Board's review of the 
record discloses a previous final denial.  Accordingly, the 
Board is required to consider whether new and material 
evidence has been submitted to reopen the claim, and the 
issue on appeal has been identified to comport with the 
correct procedural history in this matter.  See Jackson v. 
Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).

The reopened claim of entitlement to service connection for a 
lung disability is the subject of a REMAND following the 
Order section of this decision.


FINDINGS OF FACT

1.  A November 1977 Board decision denied entitlement to 
service connection for a lung condition.

2.  Evidence received since the November 1977 Board decision 
includes evidence not previously submitted to agency 
decisionmakers, which relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for chronic obstructive pulmonary disease 
as secondary to asbestos exposure.




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for chronic 
obstructive pulmonary disease as secondary to asbestos 
exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§3.156(a)(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With regard to VA's VCAA duty to notify and assist with 
respect to the veteran's claim that he has submitted new and 
material evidence to reopen his claim for service connection 
for a lung disability, in light of the favorable 
determination contained herein, a remand for further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  There is no prejudice to the veteran in 
proceeding to consider the matter of reopening the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran's service medical records reveal no indication of 
a lung disability.  The veteran's discharge examination 
report indicates that chest X-rays taken in December 1953 
were negative.

The veteran was admitted to a VA hospital in March 1955 
because he had been refused a food handlers' certificate on 
the basis of a positive chest X-ray finding earlier that 
month.  The veteran reported a chronic cough productive of 
yellow sputum.  The veteran stated that he had dyspnea with 
exertion.  X-rays of the chest failed to reveal any major 
pathology.  There was a slight increase in the right hilar 
vascular markings, particularly the right pericardial area on 
PA film.  They were not really thought to be significantly 
increased.  A VA physician stated that the chest films were 
normal.  The veteran was given penicillin over a six-day 
period to see if there was any effect on the hilar markings, 
and there was no effect.  The diagnoses were pulmonary 
fibrosis due to unknown cause, and calcification of lung due 
to unknown cause.

The veteran was provided a special VA chest examination in 
April 1955.  X-rays of the veteran's chest were noted to be 
normal.  The diagnosis was no demonstrable pulmonary disease 
found.

In January 1956, the veteran's chest X-rays taken during and 
after his period of active service were studied by a VA 
radiologist at the VA tuberculosis unit.  The physician 
concluded in substance that the X-ray films showed no active 
lung pathology throughout the veteran's period of active 
service and no evidence of reinfection-type tuberculosis.

By rating action in February 1956, the veteran was denied 
service connection for a lung condition.

The veteran was hospitalized at a VA facility in February 
1956 for complaints of frequent dry cough and an instance of 
coughing up blood.  Pulmonary function studies were 
unsatisfactory.  The examiner noted that the veteran was 
either malingering or was too nervous to be cooperative.  X-
rays revealed bilateral basilar lung coarsening of markings.  
There were small calcific deposits in the right upper and 
lower lung.  The cardiovascular silhouette remained within 
normal limits.  Radiographs of the chest following the 
installation of contrast medium revealed no abnormalities of 
the lungs.  The diagnosis was no pulmonary disease, with 
history of hemoptysis.  The veteran's case was reviewed by a 
consultant in chart diseases, who agreed with the diagnosis.

The veteran was admitted to a VA hospital in September 1961 
with complaints of coughing up blood.  Chest X-rays upon 
admission were normal.  Initial pulmonary function tests 
showed a severe, obstructive and restrictive deficit.  Repeat 
studies with strong encouragement produced marked 
improvement.  The diagnoses included chronic bronchitis due 
to unknown case and aggravated by inhalation of tobacco 
smoke; moderate obstructive pulmonary emphysema due to 
undetermined cause; and hemoptysis of undetermined cause.

VA hospitalization in May and June 1962 resulted in pulmonary 
diagnoses identical to those given in the September 1961 VA 
hospitalization.  The veteran was again hospitalized at a VA 
facility in November and December 1962, complaining of sore 
lungs and of being short-winded.  The diagnoses were chronic 
bronchitis due to smoking tobacco, with hemoptysis, and 
obstructive pulmonary emphysema, due to unknown cause.

The veteran underwent VA hospitalization in March 1964 
complaining of chicken pox, increased cough, and increased 
shortness of breath.  The discharge diagnoses were varicella, 
bronchiectasis by history, and chronic bronchitis.

The veteran was admitted to a VA hospital in January 1965 
complaining of bad lungs.  It was noted that the veteran had 
had five previous VA hospital admissions since 1955 for 
cough, exertional dyspnea, and squeezing soreness in the mid 
chest.  The veteran reported hemoptysis every five to six 
months of pure blood for several weeks.  The examiner noted 
that workups at the hospital had been negative except for 
bronchitis and emphysema.  The diagnoses included obstructive 
pulmonary emphysema and chronic bronchitis.

On VA examination in March 1966, the veteran reported severe 
emphysema and bronchitis since service.  The examiner noted 
that the veteran appeared remarkably healthy for a person of 
his particular complaints.  The veteran's chest examination 
was completely normal in spite of a history of 11 years of 
marked dyspnea, hemoptysis and sputum production.  It was of 
interest that in spite of multiple examinations, no blood had 
ever been visualized by anyone other than the veteran.  It 
was noted that the veteran had had abnormal pulmonary 
function studies, but that the veteran did not cooperate well 
during those function studies, and there was some question as 
to their reliability.  The impression was mild chronic 
bronchitis and pulmonary infiltrates, which was more 
suggestive of a parenchymal infiltrative disease, such as 
pulmonary alveolar proteinosis, than it was of bronchiectasis 
or bronchitis.  There was no evidence of pulmonary emphysema.

A February 1973 statement from a private physician indicates 
that the veteran had pulmonary infiltration with hilar 
adenopathy.

The veteran was afforded a VA examination in April 1973.  X-
rays of the chest were noted to be normal.  The impression 
included mild chronic obstructive pulmonary disease, and 
psychophysiological respiratory reaction.

A statement from the veteran's employer, dated January 1977, 
indicates that the veteran had worked as a carpenter in 1954, 
just after his release from service.  The employer reported 
that the veteran went to the doctor after coughing up blood 
from cabinet dust.  The employer noted that the veteran never 
worked for him again.

The veteran testified before a hearing officer in April 1977.  
He stated that he had received treatment from a Dr. A. L. 
Johnson for lung problems soon after discharge from service.  
The veteran reported that he had tried to get copies of those 
records, but Dr. Johnson was dead and his records were 
unobtainable.  The veteran asserted that he had had lung 
problems, including coughing up blood, on two occasions while 
in service.  The veteran attributed his lung problems to his 
job of shoveling coal, coal dust, and to cleaning the coal 
ashes out of boilers.

The November 1977 Board decision denied the veteran's claim 
noting that the newly submitted evidence was not material for 
purposes of showing that the veteran had a lung disease 
related to service.  The Board noted that the evidence did 
not indicate that the veteran experienced a lung condition in 
service, and that there was no medical evidence connecting a 
current lung condition to his service.  The November 1977 
Board decision is final.  38 U.S.C.A. § 7104(b).

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
existing evidence not previously submitted to agency 
decisionmakers, which by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sough to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In July 2002 the veteran requested that his claim for 
entitlement to service connection for a lung disability be 
reopened.  The veteran asserted that he fired steam boilers 
and hot water boilers with coal during service.  He reported 
that the tanks and lines from the boilers had asbestos wrap, 
and that he helped replace 27 boilers.  With his claim, the 
veteran submitted copies of medical records which were 
previously of record at the time of the November 1977 Board 
decision.

Evidence received since the November 1977 final Board 
decision include private medical records, dated from February 
1997 to November 2001, which reveal that the veteran had 
chronic obstructive pulmonary disease.  A February 1997 
abdominal series revealed hyperinflation of the lungs and a 
circular density superimposed over the right lung, which 
might be external to the veteran.  A January 2000 abdominal 
series revealed mild interstitial change in both lungs in 
association with mild prominence of the vascularity.  There 
was an ill-defined infiltrate in the right upper lung 
superimposed over the first rib.  

The veteran submitted an October 2002 statement from his 
private physician.  The physician noted that the veteran 
reported exposure to asbestos while in the military.  He 
reported that that pulmonary function tests (PFT's) revealed 
the veteran to have moderate obstructive disease, small 
airway disease, and air trapping.  The physician stated that 
it was his opinion that the veteran had chronic pulmonary 
disease.  He further stated that telltale signs of pulmonary 
fibrosis, including radiographic presence of linear 
opacities, a "ground glass" appearance in the lung fields, 
or classical honeycombed lung, which are hallmarks of 
pulmonary fibrosis, were not actually present in the 
veteran's chest X-rays.

The veteran was afforded a VA respiratory examination in 
January 2003.  The diagnoses were history of pulmonary 
fibrosis, with no evidence of fibrosis on chest X-ray, and 
chronic obstructive pulmonary disease.  The VA examiner noted 
that history of asbestos exposure usually causes development 
of fibrotic interstitial lung disease, i.e., pulmonary 
fibrosis.  He further noted that complications of asbestos 
exposure included development of lung cancer, mestheliomas, 
and pleural plaques.  He stated that those complications had 
an increased risk of development with history of smoking.  
The VA examiner was of the opinion that the veteran's chronic 
obstructive pulmonary disease was most likely related to his 
history of chronic smoking for 58 years, and not to asbestos 
exposure.  He indicated that the number one risk factor for 
development of chronic obstructive pulmonary disease was 
cigarette smoking.  It was the physician's opinion that it 
was less likely than not that the veteran's asbestos exposure 
caused his onset of chronic obstructive pulmonary disease.  
He finally noted that pulmonary fibrosis secondary to 
asbestos exposure can cause aggravation of chronic 
obstructive pulmonary disease.

The Board notes that prior to the November 1977 Board 
decision, there was no medical evidence relating the 
veteran's lung disability to service, and no indication that 
the veteran had a lung disability that might have been 
aggravated by a functionality of service.  However, the 
record does reveal that the veteran had a diagnosis of 
pulmonary fibrosis less than a year and a half after 
discharge from service.  Furthermore, the record clearly 
shows that the veteran currently has chronic obstructive 
pulmonary disease, and that the January 2003 VA examiner 
noted that pulmonary fibrosis secondary to asbestos exposure 
can cause aggravation of chronic obstructive pulmonary 
disease.  The newly submitted evidence when considered with 
the previously submitted evidence could be interpreted as 
indicating a possible relationship between the veteran's 
current lung disability and his military service.  Hence, the 
Board finds that new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
chronic obstructive pulmonary disease as secondary to 
asbestos exposure.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim for entitlement to service connection for 
chronic obstructive pulmonary disease as secondary to 
asbestos exposure, is granted.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

The Board's determination above reopened the veteran's claim 
for service connection for a lung disorder as secondary to 
exposure to asbestos during service.  In March 2003, the 
veteran submitted copies of VA surgical and pathology reports 
dated in 1961 and 1962.  These reports concerned the 
veteran's lungs.  A review of the record reveals that this 
evidence has not previously been considered by the RO.  The 
RO must review these records on de novo consideration of the 
claim for service connection, prior to final appellate 
consideration.  See 38 C.F.R. § 19.31(b)(1) (2003); Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, this case is REMANDED for the following:

After providing the veteran the 
opportunity to submit any additional 
evidence, the RO should adjudicate the 
veteran's claim de novo with 
consideration of all additional evidence 
received since issuance of the statement 
of the case in February 2003.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  The 
supplemental statement of the case must 
include consideration of all evidence 
submitted since the February 2003 
statement of the case, and should recite 
all the applicable laws and regulations. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



